ORDER
Considering the foregoing Petition to Appeal Decision of Committee on Bar Admissions Denial of Petitioner’s Application:
IT IS ORDERED, ADJUDGED AND DECREED that petitioner, Steven Dennis Carby, is allowed to take the July 1997 bar examination and, upon having satisfactorily passed such examination, a commissioner will be appointed on application in accordance with Chapter 4, Article XIV, Section 9 of the Articles of Incorporation of the Louisiana State Bar Association, to take evidence and report to this court as to whether petitioner has the appropriate character and fitness to be admitted to the bar and allowed to practice law.
/s/ Pascal F. Calogero, Jr.
JUSTICE, SUPREME COURT OF LOUISIANA
KNOLL, J., not on panel.